                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA

Craigory Andrew Bradford, II,            )             C/A No. 4:21-cv-106-SAL
                                         )
                            Plaintiff,   )
                                         )
v.                                       )             ORDER
                                         )
Lake City Police Department and Florence )
County Detention Center,                 )
                                         )
                            Defendants. )
___________________________________ )

   This matter is before the court for review of the February 5, 2021 Report and Recommendation

of United States Magistrate Judge Kaymani D. West (the “Report”), made in accordance with

28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.). [ECF No. 14.] In the

Report, the Magistrate Judge recommends dismissal of the Complaint in accordance with Federal

Rule of Civil Procedure 41(b) for failure to comply with a court order. A Notice of Right to File

Objections was attached to the Report. Id. No party filed objections to the Report, and the time

for response has lapsed.

   The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

                                                  1
   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the court finds no clear error, adopts the Report, ECF No. 14,

and incorporates the Report by reference herein. Accordingly, Plaintiff’s Complaint is

DISMISSED pursuant to Federal Rule of Civil Procedure 41(b).

   IT IS SO ORDERED.


                                                            /s/ Sherri A. Lydon______________
                                                            United States District Judge
June 21, 2021
Florence, South Carolina




                                                2
